Citation Nr: 0833115	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran apparently had active service from 1977 to August 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Honolulu, 
Hawaii, which denied the above claims.

The Board notes that in March 2007, following certification 
of this matter to the Board, the veteran submitted additional 
evidence which had not been previously considered by the RO.  
However, in April 2008, the veteran submitted a written 
waiver of agency of original jurisdiction initial 
consideration of such evidence.  As such, the Board shall 
consider the newly submitted evidence in the first instance.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A heart disorder was not incurred in or aggravated by 
service; nor was cardiovascular-renal disease manifested to a 
compensable degree within one year following separation from 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a heart disorder are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2006, March 2006, May 2006, June 
2006, and August 2008 the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, notice was provided 
to the veteran in the letters from VA dated in March 2006, 
May 2006, and June 2006.  Nevertheless, in the present 
appeal, because service connection for a heart disorder is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The Board notes that as will be discussed in the 
Remand portion of this decision below, the veteran's periods 
of active service have not been verified, and there may be 
additional service personnel records and service medical 
records which have not been associated with the claims file 
which will be sought by the RO.  However, as to the veteran's 
claim for service connection for a heart disorder is based on 
his assertion that he had been given salt tablets during 
service, and he has not pointed to any specific incident of 
service during which a heart disorder had been manifested, 
any additional service medical records which may be found on 
remand would not serve to establish that he had a heart 
disorder during his period of active service.  

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links any current heart disorder to the veteran's 
active service.  In this circumstance, there is no duty on 
the part of VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, 
if shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to suggest that the veteran has a 
current heart disorder that is related to his active service.  
Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for cardiovascular-renal disease may also 
be established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran contends that he currently has a chronic heart 
disorder which had manifested itself in two myocardial 
infarctions, in 1993 and 2005, which was the result of being 
given salt tablets during his period of active service.

A review of the veteran's service medical records reveals 
that in November 1979, he reported a tight chest, coughing, 
vomiting, and loss of appetite.  An assessment of upper 
respiratory infection was given.  In June 1980, he reported 
chest pain, dizziness, vomiting, and cough.  The assessment 
was upper respiratory infection.  In July 1982, he reported a 
history of right chest pain following a fall during an 
obstacle course.  The impression was contusions.

A periodic report of medical examination dated in July 1982 
shows that upon clinical evaluation, his heart and vascular 
system were normal.

Subsequent to service, VA outpatient treatment records dated 
from December 2005 to February 2007 show that the veteran was 
treated intermittently for coronary artery disease.  A 
history of myocardial infarctions in 1993 and in 2005 was 
noted.

Private outpatient treatment records from E. M. Magcalas, 
M.D., dated from March 2006 to February 2007 show 
intermittent treatment for coronary artery disease and a 
cerebrovascular accident.  A history of myocardial 
infarctions in April 2005 and January 1993 was noted.

A VA hospital treatment record dated in February 2007 shows 
that the veteran was treated for reported chest pain and 
abdominal pain.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of a nexus between the veteran's 
currently reported heart disorder and his period of active 
service.

The veteran's service medical records are completely negative 
for a heart disorder during his period of active service.  
While there are reports of chest pain on three occasions 
during service, these symptoms were attributed to two 
episodes of upper respiratory infection and a contusion 
following a fall.  The July 1982 report of medical 
examination, conducted following all of the reported 
incidents of chest pain, shows that the veteran's heart and 
vascular system were clinically normal.

Although the veteran has asserted that he has a current heart 
disorder as a result of service, there is no indication of 
treatment for a heart disorder until January 1993, when he 
was said to have had a myocardial infarction.  This is more 
than nine years following separation from active service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, while the post-service VA and private outpatient 
treatment records show intermittent treatment for coronary 
artery disease, there is no competent medical evidence to 
suggest that the coronary artery disease was etiologically 
related to the veteran's period of active service.

There is only the veteran's claim that he currently has a 
heart disorder that is the result of taking salt tablets 
during his period of active service.  There is no competent 
evidence of record that the veteran experienced a heart 
disorder during service, or that current coronary artery 
disease is etiologically related to service.  As there is no 
competent medical evidence of a nexus between an in-service 
injury or disease and a current heart disorder, service 
connection may not be awarded.  See Hickson, 12 Vet. App. at 
253; Pond, 12 Vet. App. at 346.

The evidence also does not show that the veteran was 
diagnosed with cardiovascular-renal disease within one year 
following his separation from service, as such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1132 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board has considered the veteran's assertion that his 
current heart disorder is related to taking salt tablets in 
service.  While the Board is sympathetic to his contentions, 
given the absence of competent evidence in support of his 
claim, for the Board to conclude that the veteran has a heart 
disorder that was incurred as a result of taking salt tablets 
during his period of active service would be speculation, and 
the law provides that service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Moreover, while the veteran is certainly competent to 
describe the extent of current symptomatology or that which 
had been experienced in service, there is no evidence that he 
possess the requisite medical training or expertise necessary 
to render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a heart disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for a heart disorder is denied.


REMAND

Unfortunately, appellate review of the veteran's claims for 
service connection for bilateral hearing loss and tinnitus at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration. 

Initially, in a Veteran's Application For Compensation And/Or 
Pension (VA Form 21-526) received by the Board January 2006, 
the veteran indicated that he had periods of active service 
from 1977 to 1983 and from 1983 to 1984.  A review of his 
claims file shows that verification of all his claimed 
periods of active service have not been verified.  Aside from 
the veteran's DD-214 detailing his period of service from 
August 1980 to August 1983, no other service personnel record 
have been obtained.  Moreover, while the service treatment 
records (STRs) from 1977 to 1983 have been obtained, no STRs 
from the veteran's claimed service in Guam from August 1983 
to 1984 have been obtained.  Therefore, there may be 
additional service personnel records and service medical 
records which may provide additional information in support 
of his claims which have not yet been associated with his 
claims file, to include the circumstances of his service and 
his military occupational specialty.  As such, given the 
foregoing factors, the Board concludes that on remand the 
National Personnel Records Center (NPRC) - and, if necessary, 
all other appropriate alternative sources - should be 
contacted in an effort to verify the veteran's dates and 
circumstances of service, and to obtain any additional STRs 
that may exist, beginning in August 1983.

Additionally, as there is some evidence of noise exposure 
duties during service, upon review of any additional service 
records obtained as a result of this remand, the RO should 
determine whether a VA examination should be obtained so as 
to determine whether the veteran has current bilateral 
hearing loss or tinnitus which is consistent with the 
veteran's symptoms exhibited during service, to include noise 
exposure during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall endeavor to verify 
the veteran's dates and circumstances of 
service, to include his military 
occupational specialty, and to obtain any 
additional STRs that may exist, beginning 
in August 1983, by contacting the 
appropriate verifying organization 
including the NPRC.

2.  The RO/AMC shall then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, to include 
the need for a VA  audiological 
examination or testing of the veteran, it 
should be undertaken before further claim 
adjudication.

3.  The RO/AMC shall then readjudicate 
the veteran's claims on appeal.  If the 
determination of the claims remains 
unfavorable to the veteran, he should 
be furnished with a supplemental 
statement of the case and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


